1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11       LAWRENCE E. GOMES,                     Case No. CV 17-7022 SVW (SS)

12                      Plaintiff,              MEMORANDUM DECISION AND ORDER
13           v.                                 DISMISSING THIRD AMENDED
14       DAVID M. MATHIS, M.D., et al.,         COMPLAINT WITH LEAVE TO AMEND
15                      Defendants.
16

17
                                           I.
18
                                     INTRODUCTION
19

20
             Plaintiff Lawrence E. Gomes (“Plaintiff”), a California state
21
     prisoner proceeding pro se, constructively filed a civil rights
22
     complaint pursuant to 42 U.S.C. § 1983 on September 20, 2017.
23
     (“Complaint,” Dkt. No. 1 at 9).       The Court dismissed the Complaint
24
     and two subsequent iterations of Plaintiff’s claims with leave to
25
     amend due to pleading defects.1            (Dkt. Nos. 8 (Order Dismissing
26
27   1 A magistrate judge may dismiss a complaint with leave to amend
     without the approval of a district judge. See McKeever v. Block,
28   932 F.2d 795, 798 (9th Cir. 1991) (“[T]he dismissal of a complaint
1    Complaint), 12 (Order Dismissing First Amended Complaint), 14

2    (Order Dismissing Second Amended Complaint)).             Pending before the

3    Court is Plaintiff’s Third Amended Complaint.              (“TAC,” Dkt. No.

4    15).

5

6           Congress mandates that district courts perform an initial

7    screening of complaints in civil actions where a prisoner seeks

8    redress    from   a   governmental    entity   or   employee.        28   U.S.C.

9    § 1915A(a). This Court may dismiss such a complaint, or any portion

10   thereof,   before     service   of   process   if   it   concludes    that   the

11   complaint (1) is frivolous or malicious, (2) fails to state a claim

12   upon which relief can be granted, or (3) seeks monetary relief from

13   a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1-

14   2); see also Lopez v. Smith, 203 F.3d 1122, 1126-27 & n.7 (9th Cir.

15   2000) (en banc).      For the reasons stated below, the Court DISMISSES

16   the TAC with leave to amend.

17   \\

18   \\

19   \\

20   \\
21   \\

22
     with leave to amend is a non-dispositive matter.”). Pursuant to
23   Federal Rule of Civil Procedure 72, a plaintiff who disagrees with
     a magistrate judge’s order dismissing a pleading with leave to
24   amend may file an objection with the district judge. See Bastidas
     v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015); see also Hunt v.
25
     Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“‘District court
26   review of even these nondispositive matters . . . can be compelled
     upon objection of the party against whom the magistrate has
27   ruled.’”) (quoting McKeever, 932 F.2d at 798).     Here, Plaintiff
     has not challenged the dismissal of any of his pleadings before
28   the district judge.
                                            2
1                                         II.

2                 ALLEGATIONS OF THE THIRD AMENDED COMPLAINT

3

4         The sole Defendant named in the TAC is Dr. Mariana Lotasztain

5    (“Lotasztain”), a primary care provider at Solano State Prison.

6    (TAC at 3).2 Lotasztain is sued in her individual capacity. (Id.).

7

8         The     TAC    broadly    alleges       that        Lotasztain       provided

9    “constitutionally    inadequate      care    for    Plaintiff’s         mental    and

10   physical conditions.”      (Id. at 5).        With respect to his mental

11   health, Plaintiff states that he suffers continuing psychological

12   problems   after   being   repeatedly      raped    by    a    female   correction

13   officer at an Arizona prison in 2008.                    (Id.).      According to

14   Plaintiff,   Lotasztain     failed     “to   provide          PREA   (Prison     Rape

15   Elimination Act) follow-up care, testing, outside mental health

16   intervention upon request, and denied to speak to the Federal

17   Bureau for PREA Victims.”     (Id.).

18

19        In addition to failing to follow the CDCR’s PREA regulations,

20   Lotasztain also discontinued the “medication prescribed by other
21   mental health doctors for [Plaintiff’s] ongoing mood disorder,

22   post-traumatic stress disorder, sleep disorder, and other mental

23   and emotional injuries.”      (Id.).       In particular, Plaintiff claims

24   that Lotasztain “took [him] off his Gabapentin in 2017 for no

25

26
27   2 The Court will cite to specific pages of the TAC, including its
     exhibits, as though they formed a single consecutively paginated
28   document.
                                            3
1    reason.”3    (Id.) (emphasis in original).               When Plaintiff informed

2    Lotasztain of his (unspecified) medical need for Gabapentin, “she

3    told [him] to sue her if he didn’t like it and that she had no

4    knowledge of [his] PREA assaults.”            (Id.).      However, if Lotasztain

5    had properly reviewed Plaintiff’s mental health records, “[she]

6    would have known why and who put [Plaintiff] on Gabapentin[.]”

7    (Id.).      Lotasztain’s       failure       to     follow    unspecified      “CCHCS

8    [California    Correctional      Health      Care       Services]-2017       PREA   DOM

9    [Department Operations Manual] ORDERS[] and delayed treatment”

10   caused Plaintiff “continued mental anguish and some permanent

11   disability.”    (Id. at 6).

12

13        With respect to his physical health, Plaintiff alleges that

14   Lotasztain “refused to send [him] to a heart cardiologist for his

15   ongoing grave heart condition for [his] pacemaker & Afib, in which

16   [his]    ejection   fraction    is   only         35%   and   now   25%.”4     (Id.).

17   Furthermore, Lotasztain forced Plaintiff to take his insulin at

18   “5:30 a.m. and no food until 7:00 a.m. in a manner that is not in

19

20
21   3 “Gabapentin is an anticonvulsant that is used to prevent and
22   control seizures and is also used to relieve nerve pain following
     shingles. It is also prescribed to treat chronic neuropathic pain
23   or fibromyalgia.” Rose v. Berryhill, 256 F. Supp. 3d 1079, 1085
     (C.D. Cal. 2017) (internal citations omitted).
24
     4 “Ejection fraction is a ‘measurement of how much blood the left
25
     ventricle pumps out with each contraction.’ A normal heart’s
26   ejection fraction is between 50%–70%. An ejection fraction between
     40% and 55% indicates damage. An ejection fraction under 40% may
27   be evidence of heart failure or cardiomyopathy.”       Kleveno v.
     Colvin, 2013 WL 1628715, at *7 (C.D. Cal. Apr. 16, 2013) (internal
28   citations omitted).
                                              4
1    compliance with American Diabetic Association standards,” which

2    caused Plaintiff to “shake, fall out, [and] pee on himself.” (Id.).

3

4          The TAC’s only claim alleges that Lotasztain is liable for

5    deliberate indifference to Plaintiff’s serious mental and physical

6    medical    needs.     (Id.).      Plaintiff        is    seeking    $100,000    in

7    compensatory damages, $100,000 in punitive damages, and $100,000

8    “for current and future testing.”          (Id.).

9

10                                       III.

11                                    DISCUSSION

12

13         The Court must dismiss the TAC pursuant to 28 U.S.C. § 1915A(b)

14   because it violates Federal Rule of Civil Procedure 8.                  The Court

15   notes that the TAC is Plaintiff’s fourth attempt to state a claim,

16   including his original Complaint.        While the TAC’s allegations show

17   marginal improvement over the prior versions of Plaintiff’s claims,

18   it   is   unclear   whether    Plaintiff    will    be    able     to   focus   his

19   allegations to state plainly and simply what Lotasztain did or did

20   not do to violate his rights, without irrelevant, extraneous and
21   sometimes incomprehensible allegations or facts.

22

23         The Court is not required to permit even a pro se plaintiff

24   to amend his claims indefinitely.             See Lipton v. Pathogenesis

25   Corp., 284 F.3d 1027, 1039 (9th Cir. 2002) (leave to amend is

26   properly denied where amendment would be futile).             However, because
27   it is not “absolutely clear that the deficiencies of the complaint

28   could not be cured by amendment,” Akhtar v. Mesa, 698 F.3d 1202,

                                          5
1    1212   (9th    Cir.   2012)      (citation     and   internal   quotation     marks

2    omitted), the Court will give Plaintiff one final opportunity to

3    amend his claims.              Plaintiff is expressly cautioned that the

4    failure to correct the deficiencies described below may result in

5    a recommendation that this action be dismissed for failure to state

6    a claim.      Ismail v. County of Orange, 917 F. Supp. 2d 1060, 1066

7    (C.D. Cal. 2012) (“[A] district court’s discretion over amendments

8    is especially broad where the court has already given a plaintiff

9    one or more opportunities to amend his complaint.”)                    (citing DCD

10   Programs, Ltd. v. Leighton, 833 F.2d 183, 186 n.3 (9th Cir. 1987));

11   see also Cafasso, U.S. ex rel. v. General Dynamics C4 Systems,

12   Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (same).

13

14          Federal    Rule    of    Civil    Procedure    8(a)(2)   requires    that   a

15   complaint contain “‘a short and plain statement of the claim

16   showing that the pleader is entitled to relief,’ in order to ‘give

17   the defendant fair notice of what the . . . claim is and the grounds

18   upon which it rests.’”            Bell Atlantic Corp. v. Twombly, 550 U.S.

19   544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)).                      Rule 8 may be

20   violated when a pleading “says too little,” and “when a pleading
21   says too much.”          Knapp v. Hogan, 738 F.3d 1106, 1108 (9th Cir.

22   2013) (emphasis in original).              However, the courts also have an

23   obligation to give liberal construction to the filings of pro se

24   litigants,       especially      civil    rights     claims   made    by   inmates.

25   Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013); see

26   also Erickson v. Pardus, 511 U.S. 89, 94 (2007) (per curiam).
27

28

                                                6
1            To establish a civil rights violation, a plaintiff must show

2    either    the     defendant’s      direct,          personal    participation     in   the

3    constitutional violation, or some sufficient causal connection

4    between the defendant’s conduct and the alleged violation.                             See

5    Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011).                         To state a

6    claim for unconstitutional health care services, a prisoner must

7    demonstrate that the defendant was “deliberately indifferent” to

8    his “serious medical needs.”                  Jett v. Penner, 439 F.3d 1091, 1096

9    (9th Cir. 2006).               To establish a “serious medical need,” the

10   prisoner      must      show    that     “failure      to    treat    [the]    prisoner’s

11   condition       could    result     in    further      significant      injury    or   the

12   ‘unnecessary and wanton infliction of pain.’”                         Jett, 439 F.3d at

13   1096 (citation omitted); see also Morgan v. Morgensen, 465 F.3d

14   1041, 1045 (9th Cir. 2006) (the existence of a serious medical need

15   is determined by an objective standard).

16

17           To establish “deliberate indifference” to such a need, a

18   prisoner must demonstrate: “(a) a purposeful act or failure to

19   respond to a prisoner’s pain or possible medical need, and (b) harm

20   caused by the indifference.”               Jett, 439 F.3d at 1096.             Deliberate
21   indifference “may appear when prison officials deny, delay or

22   intentionally interfere with medical treatment, or it may be shown

23   by the way in which prison physicians provide medical care.”                           Id.

24   (citation omitted).             Yet, an “inadvertent [or negligent] failure

25   to provide adequate medical care” alone does not state a claim.

26   Id. (citation omitted).            The defendant must have been subjectively
27   aware    of   a   serious        risk    of    harm    and     must   have    consciously

28   disregarded that risk.             See Farmer v. Brennan, 511 U.S. 825, 839

                                                     7
1    (1994).     An   “isolated    exception”     to     a   defendant’s      “overall

2    treatment” of a prisoner does not state a deliberate indifference

3    claim.    Jett, 439 F.3d at 1096.

4

5         The TAC fails to comply with Rule 8 because it still is not

6    clear exactly which mental or physical conditions Plaintiff claims

7    constituted a serious medical need, what Lotasztain consciously

8    did or did not do that jeopardized Plaintiff’s health, and what

9    harm ensued from Lotasztain’s acts or failures to act.

10

11        The Court acknowledges that the attachments to the TAC (if

12   not the TAC itself) plainly reflect that Plaintiff suffers from a

13   wide array of medical conditions.         For example, Exhibit 1 is a copy

14   of the first-level response to a grievance filed by Plaintiff in

15   which he requested to have his Gabapentin prescription reinstated,

16   to speak to someone from PREA, and to see another doctor and receive

17   outside intervention.      (TAC at 9).      The prison’s response to the

18   grievance stated in part:

19

20        Your medical records note you have hypertension, heart
21        disease requiring intervention in 2010 and placement of

22        a    biventricular    automated      implantable         cardioverter

23        defibrillator    (AICD);     atrial    fibrillation         requiring

24        life-long     anticoagulation,         chronic          hepatitis    C

25        infection, prostate enlargement, glaucoma, cholesterol

26        issues,     history     of   blood     clots       in    both   upper
27        extremities, gunshot wound to the left arm and face,

28        chronic obstructive lung disease, diabetes, gout and a

                                          8
1           history   of    chronic    kidney       disease.         Your     current

2           medication     list   notes   you       are    prescribed    Cymbalta,

3           Vistaril, Lidocaine patch, morphine sulfate immediate

4           release (IR) and Tylenol.         The Disability and Effective

5           Communication System lists you as a DPO.

6

7    (Id.).5     Similarly, Exhibit 5 is the first-level response to a

8    grievance    Plaintiff       filed   concerning         his    request     to   see   a

9    cardiologist.       (TAC at 22).        That response noted that Plaintiff

10   “suffer[s] from severe congestive heart failure with an ejection

11   fraction of less than 30%.”          (Id. at 23).

12

13          While Plaintiff alleges that he has an unspecified “grave”

14   mental condition arising from his 2008 sexual assault, the TAC

15   fails to state clearly and concisely what, exactly, he believes

16   that   Lotasztain      did   or   did    not     do    to     violate    his    federal

17   constitutional rights with respect to the PREA.                  Instead, Plaintiff

18   merely refers generally to the CCHCS’s PREA policy (attached as

19   Exhibit 3 to the TAC) and states that Lotasztain somehow failed to

20   follow    the    guidelines.         The       following       passage     is    simply
21   incomprehensible:

22

23          Mariana Lotasztain MD failed to uphold the CCHCS Volume

24          1 - Governance and Administration Chapter 16, 1.16.2

25

26
     5 “DPO” is a mobility code used by the CDCR to designate an
     “intermittent wheelchair user. DPO inmates require a lower bunk
27   and wheelchair accessible path of travel, but do not require
     wheelchair use inside the cell or a wheelchair accessible cell.”
28   Howard v. Wang, 2014 WL 3687728, at *5 (E.D. Cal. July 24, 2014).
                                                9
1         Prison Rape Elimination Act Procedure’s [sic], Effective

2         Date 12/2003 Revision 7/2007 at page 1-2 and attachment

3         A - Treatment recommendation for evaluation and follow

4         up care, testing, outside mental health interventions

5         for PTSD as required for all PREA victims.

6

7    (Id. at 5).         Not only is the violation of a prison policy or

8    regulation insufficient, by itself, to constitute a violation of a

9    federal constitutional right, but also, many of the portions of

10   the PREA procedure highlighted by Plaintiff in Exhibit 3 would

11   seemingly not apply to a patient’s treatment ten years after an

12   alleged sexual assault.        (See id. at 16 (handwritten checkmarks

13   next to each of nine items on a list of actions that licensed

14   health care staff must take pursuant to the CDCR’s Department

15   Operations Manual for “incidents reported within 72 hours of the

16   event,” including ensuring that the patient does “not shower,

17   remove clothing, use rest room facilities, or consume liquids”)).

18   Additionally, it is unclear how Lotasztain’s refusal “to speak to

19   the Federal Bureau for PREA Victims” put Plaintiff in jeopardy or

20   violated his constitutional rights.            Plaintiff does not explain
21   how and when Lotasztain learned that he had been a victim of sexual

22   assault    while    incarcerated,    which    specific       provisions    of   the

23   prison’s     PREA    procedures     Lotasztain      failed     to   follow,     why

24   Lotasztain    knew     that   the   failure    to    follow     those     specific

25   provisions would cause Plaintiff unnecessary harm, or what specific

26   harm resulted from those failures.
27

28

                                            10
1            Similarly,        while      Plaintiff         complains      that       Lotasztain

2    discontinued           medications     prescribed          by    other     mental      health

3    providers for psychological conditions that may or may not have

4    any connection to the 2008 sexual assault, the only example he

5    gives     is     the    prescription        for    Gabapentin,       which       he    claims

6    Lotasztain discontinued “for no reason.”                        (TAC at 5).           However,

7    Exhibit     1    to    the    TAC    explains      that    Plaintiff       was   prescribed

8    Gabapentin to ease physical pain, in particular in his legs, that

9    was disrupting his sleep.              (Id. at 9).        Accordingly, it is unclear

10   if Gabapentin was prescribed by a mental health provider and if it

11   is one of the medications (or the only medication) that Plaintiff

12   was     referring        to   when     he     alleged      that    Lotasztain         wrongly

13   discontinued medications prescribed by mental health providers.

14

15           With respect to his heart condition, Plaintiff adequately

16   alleges that he had a serious medical condition with an ejection

17   faction of 35% to 25%.              (Id. at 6).        However, he does not explain

18   why the heart care he was receiving at the prison was inadequate,

19   why   and       how    Lotasztain      knew     that      he    required    an    immediate

20   consultation with a cardiologist, or what harm he suffered from
21   Lotasztain’s failure to refer him to a cardiologist.                             Similarly,

22   with respect to his diabetes, Plaintiff adequately alleges that he

23   had a serious medical condition and that he suffered harm from low

24   blood sugar as a consequence of being forced to take his diabetes

25   medication in the early morning without food, two hours before

26   breakfast.        However, the TAC does not explain whether Plaintiff
27   ever discussed the physical effects he suffered with Lotasztain or

28   that she ever learned of them from any other source.

                                                   11
1       In addition to these substantive deficiencies, the presentation

2    of Plaintiff’s various conditions in the TAC is disjointed, as

3    Plaintiff’s claims seem to fluctuate between conclusory allegations

4    of constitutional violations and vague contentions that Lotasztain

5    failed to follow unspecified prison regulations.          As a result, the

6    TAC is challenging to understand and does not “give the defendant

7    fair notice of what the . . . claim is and the grounds upon which

8    it rests.”      Twombly, 550 U.S. at 555 (quoting Conley v. Gibson,

9    355 U.S. 41, 47 (1957)); see also Kwan v. SanMedica Int’l 854 F.3d

10   1088,    1093   (9th   Cir.   2017)   (holding   that   complaints   may   be

11   dismissed based on either lack of a cognizable legal theory or

12   insufficient facts under a cognizable theory).           Also, some of the

13   Exhibits do not have any apparent relationship to the violations

14   alleged in the TAC.      For example, the last two pages of Exhibit 5

15   are a letter written by Plaintiff addressed to “Attorneys” in which

16   Plaintiff appears to complain of trademark infringement of his “LG”

17   brand of children’s toys.         (Id. at 24-25).        These extraneous,

18   unexplained and unnecessary documents further obscure whatever

19   actual claims Plaintiff may be trying to assert, and should be

20   omitted in any further amendments to the complaint.
21

22           To properly plead his claims, Plaintiff should allege only

23   the facts that are relevant to the claim against Lotasztain that

24   give rise to a § 1983 action.         Without more specific allegations

25   explicitly describing Lotasztain’s particular acts and omissions,

26   Plaintiff has not plausibly pled that Lotasztain was personally
27   involved in violating his rights or that her actions had any causal

28

                                           12
1    connection        to    the     purported        constitutional           violations.

2    Accordingly, the TAC is dismissed, with leave to amend.

3

4                                             IV.

5                                          CONCLUSION

6

7           For the reasons stated above, the Third Amended Complaint is

8    dismissed with leave to amend.           If Plaintiff still wishes to pursue

9    this action, he is granted thirty (30) days from the date of this

10   Memorandum      and    Order   within    which     to   file     a    Fourth     Amended

11   Complaint.        In any amended complaint, Plaintiff shall cure the

12   defects     described     above.        Plaintiff       shall    not      include      new

13   defendants or new allegations that are not reasonably related to

14   the claims asserted in the TAC.            The Fourth Amended Complaint, if

15   any, shall be complete in itself and shall not refer in any manner

16   to the original Complaint, the FAC, the SAC or the TAC. Its caption

17   page shall bear the designation “Fourth Amended Complaint” and the

18   case number assigned to this action.

19

20          The Fourth Amended Complaint should be short and concise.                        In
21   any amended complaint, Plaintiff should confine his allegations to

22   only    those     operative     facts    supporting       each       of   his    claims.

23   Plaintiff    is    advised     that    pursuant    to    Federal      Rule      of   Civil

24   Procedure 8(a), all that is required is a “short and plain statement

25   of the claim showing that the pleader is entitled to relief.”

26   Plaintiff is strongly encouraged to utilize the standard civil
27   rights complaint form when filing any amended complaint, a copy of

28   which is attached.            In any amended complaint, Plaintiff should

                                               13
1    identify the nature of each separate legal claim and the Defendant

2    (by name) against whom the claim is asserted, and make clear what

3    specific     factual    allegations    support      each      separate    claim.

4    Plaintiff is strongly encouraged to keep his statements concise

5    and to omit irrelevant details.        It is not necessary for Plaintiff

6    to cite case law, include legal argument, or attach evidence to

7    support his claims.

8

9         Plaintiff is explicitly cautioned that failure to timely file

10   a Fourth Amended Complaint, or failure to correct the deficiencies

11   described above, will result in a recommendation that this action

12   be dismissed with prejudice for failure to prosecute and obey Court

13   orders     pursuant    to   Federal   Rule   of   Civil       Procedure   41(b).

14   Plaintiff is further advised that if he no longer wishes to pursue

15   this action, he may voluntarily dismiss it by filing a Notice of

16   Dismissal    in   accordance   with   Federal     Rule   of    Civil   Procedure

17   41(a)(1).     A form Notice of Dismissal is attached for Plaintiffs’

18   convenience.      If Plaintiff utilizes the Notice of Dismissal, he is

19   instructed to clearly state whether he is dismissing the entire

20   action or only certain claims or certain Defendants.
21

22   DATED:   November 28, 2018
                                                        /S/         __________
23                                              SUZANNE H. SEGAL
                                                UNITED STATES MAGISTRATE JUDGE
24

25

26   THIS DECISION IS NOT INTENDED FOR PUBLICATION IN LEXIS, WESTLAW OR
27   ANY OTHER LEGAL DATABASE.
28

                                           14
